IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 29, 2009
                                 No. 08-60636
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

GEORGE BOUTROS ATA,

                                             Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL,

                                             Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A36 029 397


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      George Boutros Ata petitions this court for review of the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal and affirming the
immigration judge’s order that Ata is removable pursuant to 8 U.S.C.
§ 1227(a)(2)(A)(iii) and ineligible for cancellation of removal pursuant to 8 U.S.C.
§ 1229b(a)(3) because he committed an aggravated felony.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60636

       Ata specifically contends that the BIA improperly characterized his 2007
Texas conviction for marijuana possession as an aggravated felony punishable
under the Controlled Substances Act, particularly 21 U.S.C. § 844(a), because
he was neither prosecuted nor convicted under a relevant federal or state
recidivist offender statute; that the BIA should not have followed the
hypothetical approach used by this court in United States v. Sanchez-Villalobos,
412 F.3d 572 (5th Cir. 2005) because Sanchez-Villalobos contravenes prior
precedent in the immigration context; and that the rule of lenity should be
applied to resolve any lingering ambiguities in the statutory language. Ata’s
arguments are foreclosed by our decision in Carachuri-Rosendo v. Holder, 570
F.3d 263 (5th Cir. 2009), petition for cert. filed 78 U.S.L.W. 3058 (2009) (No. 09-
60).
       Ata does not challenge the BIA’s determinations regarding his applications
for asylum, withholding of removal, and protection under the Convention
Against Torture. Any such challenges are abandoned. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
       Accordingly, Ata’s petition for review is DENIED.




                                        2